Citation Nr: 0603907	
Decision Date: 02/09/06    Archive Date: 02/22/06

DOCKET NO.  98-00 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel







INTRODUCTION

The veteran had active service from December 1967 to August 
1969.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the veteran's claim for service 
connection for PTSD.    

In May 2002, the Board undertook additional development of 
this case pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
However, in May 2003, the U. S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled American 
Veterans (DAV) v. Secretary of Veterans Affairs (Secretary), 
327 F.3d 1339 (Fed. Cir. 2003) invalidated the portion of 38 
C.F.R. § 19.9 providing that the Board could develop and 
consider additional evidence without having to remand the 
case to the RO.  Consequently, in September 2003 the Board 
remanded the case to the RO (via the Appeals Management 
Center (AMC)) to consider any additional evidence that had 
been obtained, as well as to obtain a supplemental opinion 
from a VA physician (who had formerly examined the veteran in 
November 2002) concerning the etiology of the veteran's 
diagnosed PTSD -- it was requested that the RO then 
readjudicate the claims on appeal.  The AMC thereafter 
continued the denial of the veteran's claim, as reflected in 
a September 2005 supplemental statement of the 
case (SSOC), and the case was then returned to the Board.  

The Board also notes that, through his November 1997 
statement submitted to the RO (and as reiterated in more 
recent correspondence) the veteran has alleged that he is 
unable to maintain gainful employment due to PTSD symptoms.  
The Board will construe this statement as an informal claim 
for entitlement to a total disability rating based on 
individual unemployability (TDIU).  See, e.g., Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  Also, in his 
correspondence dated in May 2004, the veteran raised the 
issue of entitlement to service connection for a skin 
condition, and in September 2005 he requested entitlement to 
service connection for diabetes mellitus, type II.  These 
additional claims are not currently before the Board, and to 
this point have not yet been the formally adjudicated by the 
RO.   So they are referred to the RO for appropriate 
development and consideration.


FINDINGS OF FACT

1.	The veteran's claimed in-service stressor involving a 
helicopter crash in which individuals who served in his unit 
suffered casualties, has been verified based upon his unit 
history records.  

2.	A VA psychiatric examiner has diagnosed the veteran as 
having PTSD, and also opined that this condition is as likely 
as not related to the verified in-service stressor.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
veteran's PTSD was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.102, 3.159, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

Because the Board's grant of service connection for PTSD 
represents a full grant of the benefit sought on appeal, 
there is no need to discuss whether there has been compliance 
with the VCAA because, even if there has not been, it is 
nonetheless harmless error.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  See, too,     Mayfield v. Nicholson, 19 
Vet. App. 103 (2004).

Background

The veteran served on active duty from December 1967 to 
August 1969, and this included service in Vietnam from August 
1967 to August 1968.  His Form DD-214 reflects a military 
occupational specialty (MOS) as a radio teletype operator, 
and his receipt of the Vietnam Service Medal and Vietnam 
Campaign Medal.  The veteran's service personnel records also 
indicate his participation in an unnamed counteroffensive.  

Service medical records (SMRs) are negative for any findings 
or complaints of a psychiatric disorder. 

Records of the veteran's treatment from a private physician 
dated from March 1995 to June 1997, indicate treatment on a 
continued basis for anxiety, depression and dyspepnia.  

Records from the Asheville VA Medical Center (VAMC) dated 
from July 1997 to January 1998, include an August 1997 report 
of the veteran's evaluation at that facility's mental health 
clinic.  The veteran stated at this time that during service 
he was a noncombatant radio operator who was not wounded, but 
was exposed to frequent (estimated 2 per week) rocket attacks 
during which he took shelter in bunkers.  He stated that he 
also observed civilian casualties after these attacks, and 
that two individuals whom he knew in service were killed 
while on guard duty.  The psychologist evaluating the veteran 
provided an impression of PTSD, provisional, alcohol abuse in 
remission.  Subsequent VA outpatient records show a continued 
assessment of PTSD.   

In his September 1997 statement, the veteran indicated that 
he was taking medication for anxiety, and had developed 
symptoms of flashbacks and recollections of events from 
military service, sleep disturbances and stomach problems.  

In a November 1997 rating decision, the RO denied the 
veteran's claim for service connection for PTSD.  He filed a 
timely appeal of that determination.  In his substantive 
appeal (on a VA Form 9), he alleged as various stressful 
experiences in service that he believed were related to his 
current psychiatric condition, the occurrence of rocket and 
mortar attacks on his base, having witnessed the death of 
many civilians and the occurrence of the deaths of several 
individuals in the unit in which he served.     

In his July 1998 statement, the veteran indicated that during 
his service, in June or July of 1969, there was a helicopter 
crash in which two of his friends were killed.  He stated 
that he had also known an individual who was killed while on 
bunker guard in January or February of 1969.  

The RO subsequently contacted the agency then referred to as 
U. S. Armed  Services Center for Unit Records Research 
(USASCURR) in order to obtain any relevant records from the 
units in which the veteran served.  (Since then, the USASCURR 
has been renamed as the U. S. Army and Joint Services Records 
Research Center (JSRRC)).  In response, in July 1999, that 
office provided extracts of Operational Reports - Lessons 
Learned (OR-LLs) from the 525th Military Intelligence Group 
for the period February 1 to July 31, 1969, and from the           
3rd Brigade, 82nd Airborne Division of the II Field Force for 
the period from May 1 to July 31, 1969.  The OR-LLs from the 
525th Military Intelligence Group include an entry for July 
25, 1969, stating that a helicopter stationed at Nha Trang in 
direct support of the 2d. Battalion had crashed and burned on 
Dragon Mountain, near Pleiku, in the Republic of Vietnam, 
while on a personnel/cargo mission, and that the accident 
took the lives of eight personnel and seriously injured two 
others.  Three of the casualties were from units other than 
the 525th MI Group.  Weather conditions for the Pleiku area 
were described as marginal at the time of the crash, and an 
investigation of the cause of the accident was being 
conducted.  

Also, OR-LLs from the 3rd Brigade, 82nd Airborne Division 
indicate that during the period from May 1 to July 31, 1969, 
the military base at Tan Son Nhut was the target of rocket 
and mortar attacks on three occasions.  The base was hit on 
one occasion and no casualties or damage resulted.  Other 
targets that had been fired upon from outside the Brigade 
area of operations were the Quang Trung Training Center and 
Hoc Mon Gia Dinh Headquarters.  

VA outpatient records dated from April 1998 to June 2001 show 
ongoing treatment for PTSD and dysthymic disorder.

In the report of a November 2002 VA psychiatric examination, 
the examiner noted his review in the claims file of letters 
from the veteran that described some of his claimed in-
service stressors.  The veteran reported that there had been 
one major firefight at the base where he had been stationed, 
and that he had already been in Vietnam for a while when this 
occurred.  He stated that during that attack he was involved 
in shooting at the enemy and that some civilians were caught 
in crossfire and were killed, and this had a major emotional 
impact on him for the remainder of his time in Vietnam and 
since then.  According to the veteran, he had experienced 
intrusive memories, sleep disturbances and a sense of guilt 
about his role in that battle.  He indicated that he did not 
recall firing at the enemy any other time during service, but 
that on one instance he had been caught in an ambush with 3 
other servicemen while on a trip to get supplies.  None of 
them were injured, but he did see others nearby injured or 
killed.  He also described the experience of finding out that 
a helicopter carrying men in his unit was shot down and all 
were killed, on the day that he was leaving Vietnam, and he 
admitted to feeling guilty ever since for having survived.  
He then stated that a friend of his was killed while on 
bunker guard duty during the battle he had described.  
On mental status examination, the veteran was alert and 
cooperative, appropriately dressed and showed good eye 
contact.  Speech and flow of thought were normal.  There were 
no abnormal motor movements.  Affect was somewhat tense, 
dysphoric and blunted.  There was no evidence of delusions of 
hallucinations.  The veteran was grossly oriented times three 
and intact cognitively.  He reported that he could not recall 
the names of anyone in his unit, and admitted that he had 
isolated himself following the traumatic experiences 
previously described, and did not get close to anyone in his 
unit.  He had not been socially isolative prior to entrance 
into service, and that pattern of behavior had continued ever 
since the veteran left service.  He had also attempted to 
block out memories and feelings associated with his traumatic 
experiences in service.  The veteran had become detached from 
others, and had not displayed a normal range of affect, even 
in relationships with close family members.  He had avoided 
talking about his experiences in Vietnam over the years in 
order to avoid the intense emotional distress that this 
caused.  He had experienced chronic insomnia and chronic 
anxiety since his military service, and remained 
hypervigilant.  These symptoms had led to his having to stop 
working in 1997.  The examiner expressed the conclusion that 
the veteran continued to be severely impaired as a result of 
traumatic experiences during the Vietnam War, and there was 
no likelihood of his being able to return to full time 
gainful employment.

In September 2003, the Board remanded the veteran's claim for 
initial RO consideration of evidence that had been developed 
by the Board, because that process had since been invalidated 
under the Federal Circuit's decision in DAV v. Secretary,  
327 F.3d 1339 (Fed. Cir. 2003).  The Board also observed that 
the November 2002 VA examination report expressed the finding 
that the veteran was severely impaired due to traumatic 
experiences in service, but did not expressly render any 
psychiatric diagnosis.  It was further noted that the 
examiner's implied diagnosis of PTSD was based upon 
consideration of all the stressors alleged by the veteran, 
when up to that point, the one claimed stressor that had been 
verified by the record was the helicopter crash in July 1969.  
Thus, the Board requested that on remand, the November 2002 
psychiatric examiner provide a supplemental opinion 
addressing whether the veteran had PTSD, and if so, whether 
this condition was due to the one verified stressor that 
involved a helicopter crash.   

In a May 2005 addendum to the November 2002 examination 
report, the psychiatric examiner indicated that his complete 
diagnosis was of PTSD, secondary to traumatic experiences 
during military service in the Vietnam War, and dysthymic 
disorder, secondary to PTSD.  The psychiatrist then stated 
that he had received and reviewed the veteran's claims file.  
He indicated that as had been stated in the November 2002 
evaluation, the veteran had experienced multiple stressful 
events when in Vietnam, all of which were likely etiological 
factors causing him to develop PTSD.  He concluded that it 
was therefore impossible to determine whether the veteran's 
PTSD was referable exclusively to the stressor that was 
verified by the record, specifically, the helicopter crash in 
which members of his unit were killed.   

Additional VA outpatient records dated since June 2001 show 
that the veteran underwent continued to undergo treatment for 
PTSD and related psychiatric symptoms.  

Governing Law and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service -- to support a 
diagnosis of PTSD -- will vary depending upon whether the 
veteran engaged in "combat with the enemy," as established 
by recognized military combat citations or other official 
records.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 
(1993); Cohen v. Brown, 10 Vet. App. 128 (1997).  Those 
commendations and decorations that are recognized as 
conclusive evidence of participation in combat are listed in 
the VA Adjudication Procedure Manual (M21-1), at Part VI, 
Change 112, para 11.37(b)(1) (March 10, 2004).  See also 
VAOGCPREC 12-99 (Oct. 18, 1999).  If VA determines the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then his lay testimony or 
statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required -- provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See         38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2005); Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993).  If, however, VA determines either 
that the veteran did not engage in combat with the enemy or 
that he did engage in combat, but that the alleged stressor 
is not combat related, then his lay testimony, in and of 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting information from another source that corroborates 
his testimony or statements.  See Cohen, 10 Vet. App. at 146-
47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996).  

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen, 10 Vet. 
App. at 144.  Nevertheless, credible evidence that the 
claimed in-service stressor actually occurred is still 
required.  38 C.F.R. § 3.304(f) (2005).  Credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  
However, corroboration does not require "that there be 
corroboration of every detail including the appellant's 
personal participation in the identifying process."  Suozzi 
v. Brown, 10 Vet. App. 307, 311 (1997).

Mere presence in a combat zone is not sufficient to show that 
a veteran actually engaged in combat with enemy forces.  Wood 
v. Derwinski, 1 Vet. App. 190 (1991), affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  On the other hand, 
whether a veteran has submitted sufficient corroborative 
evidence of claimed in-service stressors is a factual 
determination.  Pentecost v. Principi, 16 Vet. App. 124 
(2002). And in both Pentecost and Suozzi, it was held that 
specific evidence that a veteran was actually with his unit 
at the time of an attack is not required to verify that 
attack as a PTSD stressor.  In Suozzi, 10 Vet. App. at 310-
11, the U. S. Court of Appeals for Veterans Claims (Court) 
determined that evidence that veteran's company received 
heavy casualties during an attack consisting of copies of 
radio logs of that incident, was sufficient to reopen his 
claim for service connection for PTSD, even without specific 
evidence of the veteran's presence with the company during 
that particular incident.  Also, Pentecost, 16 Vet. App. at 
128-29 held that the Board had interpreted the corroboration 
requirement too narrowly by requiring the veteran to 
demonstrate his actual proximity to and participation in 
rocket and mortar attacks.  The Court indicated in this 
respect that although the veteran's unit records did not 
specifically show that he was present during the alleged 
rocket attacks, "the fact that he was stationed with a unit 
that was present while such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks."  Id.     

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet App. 518, 519 (1996).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("[T]he VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine" and does not mandate a 
discussion of all lay evidence of record.)

Analysis

The veteran has claimed entitlement to service connection for 
PTSD on the basis that he underwent numerous stressful 
experiences during his one-year period of service in Vietnam, 
as a radio operator and in other related duty assignments, 
which led to the development of this condition.  He has 
identified a series of noncombat related stressors in 
relation to his claim, the specific kind of alleged stressor 
for which, as explained above, there must be objective 
evidence of record in order to corroborate its occurrence.  
See Cohen v. Brown, 10 Vet. App. 128, 146-47 (1997). The 
veteran has also alleged (as reported during the November 
2002 examination) that he assisted in defending against an 
attack on the base where he was stationed, by shooting at the 
enemy, and that civilians were killed as a result.  This 
claimed stressor appears to involve combat with the enemy.  
His service personnel records do not contain information that 
would establish combat service, such as receipt of 
commendations that are considered presumptive evidence of 
participation in combat.  Nonetheless, the issue of whether 
the veteran had combat service is not determinative in this 
case, since the record shows that at least one of his alleged 
noncombat related stressors has been verified.      

The veteran has alleged that in June or July of 1969, during 
his service in Vietnam, there had been a helicopter crash in 
which two friends from the same unit in which he served had 
been killed, and that he learned of this incident shortly 
afterwards.  He has not claimed that he was actually present 
at the alleged stressful incident, but as previously 
explained, the claimant's presence at an in-service event is 
not a requirement of a valid stressor.  See Suozzi v. Brown, 
10 Vet. App. 307, 310-11 (1997).  The unit history records 
that the RO has obtained from the U. S. Army and Joint 
Services Records Research Center (then known as the USASCURR) 
include an OR-LL report extract from the 525th Military 
Intelligence Group (at that time the veteran's unit of 
assignment) that provided an entry for July 25, 1969 stating 
that a helicopter stationed at Nha Trang had crashed and 
burned at a location near Pleiku, while on a personnel/cargo 
mission.  The report further stated that there were eight 
servicemen killed and two seriously injured, and that three 
of the casualties were from units other than the 525th 
Military Intelligence Group.  The information in the above 
unit history record sufficiently corroborates this specific 
claimed stressor, as the Board has also observed previously 
on consideration of the veteran's claim that resulted in a 
remand for a medical opinion. 

Another claimed in-service stressor is that of rocket and 
mortar attacks upon the base at which the veteran served, and 
while his unit history records contain reference to such 
incidents, the specific incidents that the veteran has 
alleged cannot be substantiated based on the relatively 
limited details he has provided (including location and 
approximate date of occurrence).  However, for a valid claim 
for service connection for PTSD, it is not a requirement that 
the record establish more than one verified stressor to 
support a clinical diagnosis of this condition.  See 
generally, 38 C.F.R. § 3.304(f) (2005).       

Moreover, in addition to that which has been noted regarding 
the veteran's alleged stressful experiences in service, there 
is a medical opinion of record both diagnosing him with PTSD, 
and etiologically linking this psychiatric condition to the 
verified in-service stressor described above.  The November 
2002 VA examiner, in a May 2005 supplemental opinion, 
provided a medical diagnosis of PTSD (consistent with the 
observations of the veteran's VA outpatient treatment 
providers).  He further stated that the veteran had numerous 
in-service stressors, all of which were likely etiological 
factors in the development of PTSD.  While he determined that 
it was not possible to ascertain whether PTSD was referable 
exclusively to the one verified stressor, the fact remains 
that he identified this stressor as an event that was a 
likely factor in the onset of PTSD.  The above opinion 
establishes that there is a clear relationship between PTSD 
and the single verified stressor, when all reasonable doubt 
is resolved in the veteran's favor as to the consideration of 
this stressor in comparison to the unverified stressors of 
record, in particular, when it is considered that he has 
asserted a relatively limited number of stressors (at most 
four distinct incidents).  Thus, the requirement under 38 
C.F.R.    § 3.304(f) of a link between a verified stressor 
and a diagnosis of PTSD has been met.  Also noteworthy in 
evaluating this opinion is that at least one remaining 
stressor the veteran alleged, particularly, that of rocket 
and mortar attacks, while not specifically corroborated by 
the record, appears consistent with the information noted in 
his unit history reports.           

Consequently, affording the veteran the benefit of the doubt 
on the question of the etiology of his diagnosed PTSD, the VA 
examiner's opinion is supportive of his claim.  See 38 
U.S.C.A. § 5107(b).  Based upon the above, the record 
establishes a clear diagnosis of PTSD, along with a verified 
stressor which has been medically linked to current PTSD.  So 
for these reasons, the Board finds that service connection 
for PTSD is warranted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  






ORDER

The claim for service connection for PTSD is granted.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


